—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 15, 1999, convicting him of menacing in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly charged the jury with respect to closing arguments is unpreserved for appellate review as the defendant failed to make a timely objection to the charge (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the court’s charge did not compromise the defendant’s right to a fair trial since it properly conveyed to the jury the purpose of closing arguments and how those arguments should be considered. When read as a whole, the court’s charge fairly instructed the jury as to the correct principles of law to be applied to the case (see, People v Ladd, 89 NY2d 893). Accordingly, reversal is not warranted. Santucci, J. P., Altman, Florio and Adams, JJ., concur.